An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-913
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 18 February 2014


IN THE MATTER OF:

      D.F.S. and J.I.M.,                      Macon County
                                              Nos. 12 JA 1-2




      Appeal by respondent mother from order entered 21 December

2012 by Judge Donna F. Forga in Macon County District Court.

Heard in the Court of Appeals 27 January 2014.


      Elizabeth Myrick Boone for petitioner-appellee Macon County
      Department of Social Services.

      Ewing Law Firm, PC, by            Robert W. Ewing for respondent-
      appellant mother.

      Ellis & Winters, LLP, by Lauren A. Miller, for guardian ad
      litem.


      STEELMAN, Judge.


      Where the juvenile petition is verified before an officer

authorized     to   administer      oaths,    and    a     person    signs   as   an

authorized representative of the DSS director and checks the

appropriate box       on the AOC form         so indicating, the petition

properly     confers     jurisdiction        upon    the     trial    court.      The
                                                -2-
uncontested          findings       of        fact     support     the    trial          court’s

conclusion      that       reunification         efforts     with     mother        should    be

ceased.    Mother          has   not     properly       petitioned       for    a    writ     of

certiorari to review the visitation provisions of the order.

                           I. Factual and Procedural Background

    V.M. (mother) is the mother of the minor children D.F.S.

and J.I.M., born in 1997 and 1999. On 18 January 2012 the Macon

County Department of Social Services (DSS) (petitioner) filed

petitions       alleging         that     the        juveniles   were     neglected          and

dependent. The petitions asserted that mother had choked D.F.S

and given her a black eye, and had told J.I.M. to lie to DSS

about the cause of D.F.S’s injuries; that J.I.M. had also been

subjected       to    inappropriate            discipline;       that    mother          behaved

erratically          and     had        twice        been   subject       to        commitment

proceedings; and that she had admitted using illegal drugs and

had tested positive for the presence of marijuana, opiates, and

methamphetamine. On the same day, petitioner obtained nonsecure

custody orders placing the children in petitioner’s custody.

    A hearing was conducted on 9 April 2012, and on 11 May 2012

District     Court          Judge       Roy     Wijewickrama        entered         an     order

adjudicating the juveniles to be neglected. In its disposition

order,    the    court       continued         the    juveniles’    custody         with    DSS,

directed    that       visitation         should       be   supervised,        and       ordered
                                             -3-
mother to maintain weekly contact with DSS, keep DSS informed of

her address, telephone number, and employment, complete anger

management,        substance      abuse,     and    parent    education      programs,

remain under the care of a mental health provider, provide DSS

with a list of her medications, remain drug free and submit to

drug    screens     by   DSS,     provide     DSS   with    proof   of     housing     and

obtain a stable source of income, attend family counseling, and

fully       cooperate      with    DSS       and    child    support       enforcement

authorities.

       The matter came on for a review and permanency planning

hearing on 6 December 2012. In an order entered 21 December

2012, the trial court relieved DSS of further efforts towards

reunification and changed the permanent plan for the juveniles

to     guardianship      with      a    court-approved       caretaker       or    APPLA

(“another planned permanent living arrangement”).

       Mother appeals.

                                       II. Jurisdiction

       In    her   first    argument,        mother   contends      that    the    order

relieving the Macon County DSS from further efforts to achieve

reunification is invalid, because the trial court lacked subject

matter jurisdiction over the proceedings in that “the underlying

juvenile      petitions     were       not   signed    by    the    director      or   an
                                                     -4-
authorized         representative             of      the    Macon       County    Department        of

Social Services.” This argument is without merit.

       “This Court recognizes its duty to insure subject matter

jurisdiction         exists         prior       to    considering          an    appeal.”     In     re

E.T.S., 175 N.C. App. 32, 35, 623 S.E.2d 300, 302 (2005) (citing

In re N.R.M., T.F.M., 165 N.C. App. 294, 296-98, 598 S.E.2d 147,

148-49    (2004)).            “A    trial       court's      subject       matter      jurisdiction

over   all     stages         of    a     juvenile         case    is    established       when     the

action    is    initiated            with       the    filing       of    a   properly     verified

petition.      .    .     .    [S]ubject           matter     jurisdiction         over    juvenile

actions is contingent upon verification of the petition.” In re

T.R.P.,      360     N.C.          588,    593-94,          636    S.E.2d       787,   792    (2006)

(citations omitted). Upon review of the petitions filed in this

case, we conclude that they were properly verified.

       “N.C.       Gen.       Stat.       §     7B-403(a)          (2005)       provides     that    a

juvenile petition alleging dependency, abuse, or neglect ‘shall

be drawn by the director, verified before an official authorized

to administer oaths, and filed by the clerk, recording the date

of filing.’” In re Dj.L., D.L. & S.L., 184 N.C. App. 76, 79, 646

S.E.2d 134, 137 (2007). N.C. Gen. Stat. § 7B-101 (10) defines

“director” as the “director of the county department of social

services     in     the       county       in    which       the    juvenile      resides     or     is

found, or the director’s representative as authorized in G.S.
                                             -5-
108A-14.”     N.C. Gen. Stat. § 108A-14(b) (2013) authorizes the

director of a county department of social services to “delegate

to one or more members of his staff the authority to act as his

representative.” Accordingly, a DSS director may “delegate to

one or more members of his staff the authority to act as his

representative”       to    file       an    abuse,      neglect,     and    dependency

petition.    Dj.L.,       184    N.C.       App.    at    79,   646   S.E.2d    at   137

(internal citations and quotation marks omitted).

    N.C. Gen. Stat. § 1A-1, Rule 11(b) provides that “[i]n any

case in which verification of a pleading shall be required by

these rules or by statute, it shall state in substance that the

contents of the pleading verified are true to the knowledge of

the person making the verification, except as to those matters

stated on information and belief, and as to those matters he

believes     them    to    be     true.      Such     verification     shall    be   by

affidavit    of     the    party[.]”        “[If]    a    pleading    is    statutorily

required to be verified, that pleading ‘must be sworn to before

a notary public or other officer of the court authorized to

administer     oaths.’          ‘Any    officer          competent    to     take    the

acknowledgment of deeds, and any judge or clerk of the General

Court of Justice, notary public, in or out of the State, or

magistrate, is competent to take affidavits for the verification

of pleadings, in any court or county in the State, and for
                                         -6-
general purposes.’” Fansler v. Honeycutt, __ N.C. App. __, __,

728 S.E.2d 6, 8 (2012) (quoting 1 G. Gray Wilson, North Carolina

Civil Procedure § 11-7, at 196 (2d ed. 1995), and N.C. Gen.

Stat. § 1-148).

    In      this    case,     petitioner        used     AOC     Form       J-130       for

preparation    of   the     juvenile     petitions.      This       form    contains      a

verification section which provides for the petitioner to sign

his or her name and to swear that

            Being first duly sworn, I say that I have
            read the allegations in the petition and
            that the same are true to my own knowledge,
            except as to those matters alleged upon
            information and belief, and as to those, I
            believe them to be true.

Immediately below this averment is the dated signature of a

Deputy Clerk of Superior Court for Macon County, an official who

is authorized to administer oaths for purposes of verification,

and the signature of Lisa Hilliard, who signed the petition

“Lisa   Hilliard:    Jane     C.    Kimsey”     and    checked      the     box     marked

“Authorized    Representative           of   Director.”        We     conclude         that

petitioner    complied       in     every      respect    with        the        statutory

requirements for verification.

    On 18 October 2013, petitioner filed a motion asking this

Court to take judicial notice of the status of Ms. Kimsey as DSS

director and Ms. Hilliard as her authorized representative. We

conclude,    however,     that     it   is   not   necessary        for     us    to   take
                                          -7-
judicial notice of these facts. A signed verification, witnessed

by   an    authorized      official,      is   valid    unless    evidence    in    the

record impeaches the verification. Skinner v. Skinner, 28 N.C.

App. 412, 414, 222 S.E.2d 258, 260-61, disc. review denied, 289

N.C. 726, 224 S.E.2d 674 (1976). Mother has not identified any

evidence that might impeach the validity of the verification.

For example, she does not dispute that Ms. Kimsey was the DSS

director     or     that     Ms.     Hilliard     was     her     duly     authorized

representative. We hold that where a petition is (1) verified

before an officer who is entitled to administer oaths and who

checks one of the boxes indicating the source of his or her

authority and (2) is signed by an individual as the authorized

representative       of      the    director,     who     checks     the     box    for

“Authorized Representative” that (3) the petition is properly

verified.     We    conclude       that   the    petitions       conferred    subject

matter jurisdiction upon the trial court and that mother is not

entitled to relief on this basis.

                            III. Cessation of Reunification

      In    her    second    argument,     mother      contends    that    the     trial

court abused its discretion by relieving DSS of further efforts

to reunify the family, given that mother had made some progress

in complying with her case plan. We disagree.

                                   A. Standard of Review
                                          -8-
    “‘This       Court   reviews     an   order   that    ceases       reunification

efforts to determine whether the trial court made appropriate

findings, whether the findings are based upon credible evidence,

whether    the     findings     of    fact      support    the     trial    court’s

conclusions, and whether the trial court abused its discretion

with respect to disposition.’ Findings of fact which are not

challenged on appeal as lacking adequate evidentiary support are

deemed    supported      by   competent      evidence     and    are    binding   for

purposes of appellate review.” In re D.E.G., __ N.C. App. __,

__, 747 S.E.2d 280, 283 (2013) (quoting In re C.M., 183 N.C.

App. 207, 213, 644 S.E.2d 588, 594 (2007) (internal citation

omitted), and citing Koufman v. Koufman, 330 N.C. 93, 97, 408

S.E.2d 729, 731 (1991).

                                      B. Analysis

    A court may direct DSS to cease further reasonable efforts

toward reunification if it finds “[s]uch efforts clearly would

be futile or would be inconsistent with the juvenile's health,

safety, and need for a safe, permanent home within a reasonable

period of time[.]” N.C. Gen. Stat. § 7B-507(b)(1) (2013). In

this case, the trial court made sufficient findings of fact,

supported by competent evidence, to support its finding that

further efforts toward reunification would be futile. The trial

court found, in relevant part, that:
                     -9-
                    . . .

29. That pursuant to N.C. General Statutes §
7B-507, DSS has made reasonable efforts to .
. . reunify this family[.] . . . Some of
these reasonable efforts include: providing
Medicaid, providing food stamps . . .
meeting   with   the   Respondent   mother   on
numerous occasions prior to the filing of
the juvenile petitions in attempts to engage
the Respondent mother in a case plan for the
family,   facilitating    visitations,   making
referrals for the minor children for mental
health counseling, making referrals to the
Respondent mother . . . for mental health
services and treatment, developing a case
plan with the Respondent mother, monitoring
visitations, linking the Respondent mother
with    services     regarding      counseling,
parenting classes, therapy, drug testing,
and case management[.]

30. . . . That there are no appropriate
relatives available for placement of the
minor children at this time.

31. That return of the minor children to
their home would be contrary to the minor
children’s   welfare,  safety,  and  best
interest at this time.

                    . . .

35. That the minor children have expressed
to the social worker that they are afraid to
return to the home of the Respondent mother.

                    . . .

43. That the Respondent mother did sign a
case plan with DSS on April 13, 2012.   She
does maintain weekly contact with DSS and
does maintain face to face monthly contact
with DSS. She keeps DSS informed of her
contact information and status. She has
attended  parenting  classes  and  sees   a
                    -10-
counselor for anger management, individual
counseling,   and   substance   abuse.   The
Respondent mother currently lives in a one
bedroom apartment after being evicted from
her previous home by summary ejectment in
July 2012. In that matter, Respondent mother
did appear in Court and did not dispute the
details of the ejectment.

44. That on October 8, 2012, DSS social
worker Stacey Jenkins left the Respondent
mother a voice mail requesting she submit to
a random drug screen; later that day the
Respondent mother left social worker Jenkins
a voice mail indicating that she was
available later that day; because of the
time frame before which the Respondent
mother   made  herself  available   for  the
requested screen, DSS deemed the Respondent
mother did not appear for the screen. The
Respondent mother is not required to take
random drug screens for her substance abuse
counseling.

45. That despite her appointments/sessions
with Mr. Ross, the Respondent mother has
failed to demonstrate an ability to parent
the children and has failed to prove to the
satisfaction of the Court that she has
addressed her anger management issues.

                   . . .

48. That the Respondent mother has worked
with her counselor in efforts to increase
her ability to deal with the minor children
but her contact with the children has not
demonstrated that ability.

49. That the Respondent mother has had 14
appointments with Appalachian Counseling;
ten were completed, two were rescheduled by
Appalachian, and two were cancelled by the
Respondent mother. That there needs to be
one   more   session   to  complete   anger
management, but the substance abuse and
                     -11-
parenting sessions are ongoing.

50. That the issue of discipline has been a
small   part of   the  Respondent   mother’s
counseling.

51. That the Respondent mother has had
supervised   visitations   with   the   minor
children[.] . . . Visitations were ended
with [D.F.S.] on September 24, 2012, on the
recommendations of Ms. Holmes, [D.F.S.’s]
therapist. Prior to that time, there were a
number of visits that ended with [D.F.S.]
due to the Respondent mother and [D.F.S.]
regarding typical teenage issues such as
attire, cheerleading, school, etc., but the
general underlying problem between [D.F.S.]
and the Respondent mother is a failure to
communicate.    The    Respondent    mother’s
counseling has been unsuccessful in trying
to address that issue. The Respondent mother
lacks the ability to effectively deal with
the typical teen age problems of the minor
children.

52.    That visitations between [J.I.M.] and
the   Respondent mother have been appropriate
for   the most part; that they get along well
and   can discuss issues effectively but that
the   discussion of the progress of this case
has   caused anxiety on [J.I.M.’s] part.

53. That the Respondent mother is more short
and more critical with [D.F.S.] than she is
with [J.I.M.]. On September 17, 2012, the
Respondent mother told [D.F.S.] that she
didn’t have to come home.

54. That the Respondent mother loves both
children deeply and both children love their
mother. That while they desire to be with
their mother, the minor children do not feel
safe being with their mother at this time.
Both children expressed a desire to have a
relationship with their mother but do not
want to live with their mother.         Both
                             -12-
         children do not believe that their mother
         has the ability to effectively parent them
         at this time.

         55. That a difficulty in communication
         between DSS and the Respondent mother has
         created a situation where the minor child
         [D.F.S.] attempts to communicate information
         with the Respondent mother that increases
         the anxiety in their relationship.

         56. That the family therapy visits that were
         previously ordered by the Court between the
         minor children and the Respondent mother
         were stopped by the therapist between the
         Respondent mother and [J.I.M.] despite the
         Court   not   specifically   allowing   those
         sessions    to     stop.    The    therapists
         recommendations regarding family therapy in
         the prior Orders referred to [D.F.S.].

         57. That while the minor children love their
         mother, neither feels it is appropriate for
         them to go home at this time.

         58. That the permanent plan of reunification
         is no longer an appropriate plan for the
         minor children.

         59. That the minor children continue to
         require   more   adequate   care than the
         Respondent parents can provide.

         60. That it is not possible for the minor
         children to be returned to their own home at
         this time and it is not in their best
         interest to do so at this time.

On appeal, mother directs our attention to evidence that might

have supported different findings of fact, but challenges the

evidentiary support for only two of the trial court’s findings,

Nos. 48 and 51. As discussed above, unchallenged findings are
                                              -13-
binding      on     appeal.       We     conclude       that          the    trial          court’s

unchallenged        findings      of     fact        support      its       conclusion         that

further   efforts       at    reunification           would      be    futile.         The    trial

court’s      findings        of   fact        describe       a    situation            in    which

respondent made some efforts toward completing components of her

case plan, but was unable to demonstrate progress in adequately

communicating with or caring for the juveniles. “‘An abuse of

discretion occurs when the trial court’s ruling is so arbitrary

that it could not have been the result of a reasoned decision.’”

D.E.G., __ N.C. App. at __ 747 S.E.2d at 283 (quoting In re

Robinson, 151 N.C. App. 733, 737, 567 S.E.2d 227, 229 (2002)

(internal quotations omitted). Given the trial court’s extensive

findings describing respondent’s lack of progress, we cannot say

that   the    court’s        ruling      was    not    the       result      of    a    reasoned

decision,     and    hold     that      the    trial     court        did    not       abuse   its

discretion.

                                       IV. Visitation

       Finally, in a footnote in her brief, respondent requests

that we treat her brief as a petition for writ of certiorari in

order to permit review of her visitation argument.                                Respondent’s

attempt to request certiorari through a footnote, however, does

not comply with the requirements of N.C.R. App. P. 21(c), and

she has not made any argument that her request for review falls
                              -14-
within N.C.R. App. P. 21(a). Therefore, we decline to exercise

our discretion to allow respondent’s purported petition or to

use N.C.R. App. P. 2 to suspend the requirements of Rule 21 in

order to expand the scope of appellate review. State v. McCoy,

171 N.C. App. 636, 639, 615 S.E.2d 319, 321, appeal dismissed,

360 N.C. 73, 622 S.E.2d 626 (2005).

    AFFIRMED.

    Judges HUNTER, Robert C., and BRYANT concur.

    Report per Rule 30(e).